ORDER
The Office of Attorney Ethics having filed a petition with the Court seeking the immediate temporary suspension from practice of NICHOLAS J. DE MARCO of PATERSON, who was admitted to the bar of this State in 1987, for failure to cooperate in an ethics investigation as required by Rule l:20-3(g)(3), and respondent having failed to appear on the return date of the Order to Show Cause issued in this matter, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-3(g)(4), NICHOLAS J. DE MARCO is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that NICHOLAS J. DE MARCO be restrained and enjoined from practicing law during the period of his suspension; and it is further
*563ORDERED that NICHOLAS J. DE MARCO comply with Rule 1:20-20 dealing with suspended attorneys.